DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Upon the interview held 11 May 2022 with Attorney William Holtz, regarding the rejoinder of previously non-elected and canceled claims 10-20, these claims are restored and the Examiner’s Amendment entered in the Notice of Allowance dated 27 April 2022 is hereby reversed because claims 10-20 recite the allowable subject matter of claim 1 (discussed further directly below). 

Election/Restrictions
Claim 1 is directed to an allowable product (a detectably labeled synthetic ligand comprising a peptide or peptidomimetic compound). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-20, directed to the process of making (claim 20) or using an allowable product (claims 10-19), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Ring et al. (US 2016/0039903) discloses a detectably labeled synthetic ligand (a detectably labeled synthetic ligand) ([0031], [0208], [0268]) comprising a peptide or peptidomimetic compound (comprising a fusion multimeric high affinity PD-1 mimic polypeptide) ([0208]), wherein the peptide or peptidomimetic compound comprises the entire sequential order of the amino acid sequence SEQ ID NO: 1 (residues 95-113 of SEQ ID NO: 2 are identical to Applicant’s SEQ ID NO: 1, TYLCGAISLAPKAQIK, [0279]).
However, Ring is silent on a detectably labeled synthetic ligand wherein the peptide or peptidomimetic compound comprises amino acid side chains following the entire sequential order of the amino acid sequence SEQ ID NO: 1 or wherein the peptide or peptidomimetic compound has a length equal or equivalent to 19 to 39 amino acid residues.
Claims 10-19 are allowable in view of the prior art as methods requiring the novel product recited by claim 1. 
Claim 20 is allowable in view of the prior art as a method of producing the novel product recited by claim 1 given that Ring is silent on a method of producing a detectably labeled synthetic ligand for detecting PD-L1 comprising incorporating a detectable label into, or attaching either directly or via a spacer a detectable label to, a peptide or peptidomimetic compound that comprises amino acid sidechains following the entire sequential order of the amino acid sequence SEQ ID NO: 1, wherein the peptide or peptidomimetic compounds has a length equal or equivalent to 19 to 39 amino acid residues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797